Citation Nr: 0500295	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-08 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from December 1968 to 
July 1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  In June 2001 the RO 
denied service connection for PTSD and entitlement to a TDIU, 
and the veteran perfected a timely appeal from that 
determination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued VCAA notice letters to the veteran on several 
occasions in connection with his current appeal, most 
recently in February 2004, which are substantially compliant 
with Quartuccio, supra.

The veteran's claim of entitlement to service connection for 
PTSD is predicated upon combat stressors incurred in service 
and information referable to such stressors has been obtained 
and associated with the claims file.  His record of service 
(DD-214) shows Vietnam service from January 1971 to December 
1971, and his personnel records (DA Form 20) show he served 
with three units during that period.  

The Board recognizes that corroboration of the stressors may 
be a part of an official military record.  In claims such as 
the veteran's, "credible supporting evidence that the 
claimed in[-]service event actually occurred" cannot be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  This is so because he does not have any of the 
decorations that would generally serve as evidence, without 
need of further corroboration, that he engaged in combat.  
See M21-1, Part III, para. 5.14b(1).  

The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to developing corroborating evidence and a discussion of the 
application of the-benefit-of-the-doubt rule.  See for 
example the discussion in Patton, 12 Vet. App. at 280-82 and 
in Cohen, 10 Vet. App. at 142-43.  See Gaines v. West, 11 
Vet. App. 353, 358-60 (1998) which supplemented Cohen for a 
detailed discussion of the significance of each element in 
the merits adjudication.  It appears that the diagnosis of 
PTSD has been established and continued based upon the 
veteran's presentation to examiners.

Regarding the occurrence of an in-service stressor, the Board 
must point out that the current development guidelines 
instruct that the VBA AMC should "...always send an inquiry 
in instances in which the only obstacle to service connection 
is confirmation of an alleged stressor.  

A denial solely because of an unconfirmed stressor is 
improper unless it has first been reviewed by the U.S. Armed 
Service Center for Research of Unit Records (USASCRUR)."  
M21-1, Part III, para. 5.14c(3), (4).  

The record in light of the development obligations requires 
an attempt to locate unit information to corroborate claimed 
stressors.  The Board observes that the USASCURR 
correspondence to VA in February 2001 asked for stressor 
information within a 60-day period and a copy of the DA Form 
20 in order to conduct a meaningful search.  The DA Form 20 
was eventually obtained and the veteran stated that the 
events he relies on as stressors occurred in February 1971 
and October 1971.  

The development guidance provides: "As a minimum, the claim 
must indicate the location and approximate time (a 2-month 
specific date range) of the stressful event(s) in question, 
and the unit of assignment at the time the stressful event 
occurred. "  See  M21-1, Part III, para. 5.14c(2).  The 
information provided 
in the DA Form 20 and the veteran's date specificity would 
seem to meet the minimum requirements to justify another 
request to the USASCURR for corroborating information.  

The VBA AMC must also consider the veteran's participation in 
the "unnamed campaign" in it determination of whether he 
engaged in combat with the enemy.  See VAOPGCPREC 12-99 and 
Gaines, supra.

Turning the claim for a TDIU, the Board must defer 
consideration of the matter in light of the additional 
development of the intertwined issue of service connection 
for PTSD.  In addition, the opinion rendered by a VA examiner 
in January 2004 reasonably raised the issue of secondary 
service connection for glaucoma by stating that the veteran's 
diabetes mellitus was at least as likely as not contributing 
to the glaucoma.  The RO rating decision in February 2004 was 
clearly directed to secondary service connection based on 
causation.  Thus, there is another intertwined issue 
reasonably raised that requires initial adjudication.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Service 
connection may be granted for a disorder which is proximately 
due to, the result of, or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995).


In the case of a claim for a TDIU, the duty to assist 
requires that VA obtain an examination which includes an 
opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify any 
additional not previously identified all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD since service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  He 
should be asked to provide to the best of 
his ability any additional information 
including detailed descriptions of 
stressful events, including all dates, 
places, and identifying information 
concerning any other individuals involved 
in the stressful events, including their 
names, ranks, and units of assignment, 
the veteran's unit of assignment at the 
time of each incident, and any other 
identifying detail.  

The veteran is hereby advised that this 
information might be needed to search for 
verifying information.  

6.  Thereafter, the VBA AMC should review 
the claims file and prepare a summary of 
the claimed stressor(s) based on review 
of all pertinent documents and statements 
of record.  Then, the VBA AMC should 
complete any additional development as 
provided in M21-1, part III, para. 5.14 
to corroborate claimed stressors.

7.  Following the above, the VBA AMC 
should make a determination as to whether 
there is credible supporting evidence 
that the claimed stressor(s) actually 
occurred.  
In reaching this determination, the VBA 
AMC should address any credibility 
questions raised by the record.  
Consideration should be given to the 
holding in Gaines v. West, VAOPGCPREC 12-
99, as applicable, and the provisions of 
38 C.F.R. § 3.304(f) most favorable to 
the veteran. 

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
forward the pertinent information along 
with any additional personnel records to 
the USASCURR, 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-3197, 
and/or Commandant of the Marine Corps, 
Headquarters, USMC (Code MMRB), Quantico, 
Virginia 22134, as applicable, to attempt 
to confirm any of the stressors claimed 
by the veteran.


9.  Following receipt of the USASCURR's 
report, and the completion of the above 
development and any additional 
development deemed warranted or suggested 
by that agency, the VBA AMC should 
prepare a report detailing the nature of 
any combat action, or in-service 
stressful event, verified by the 
USASCURR.  If no claimed stressor has 
been verified, the VBA AMC should so 
state in its report.  This report is then 
to be added to the claims file.

10.  The VBA AMC should schedule the 
veteran for a VA psychiatric examination 
to include on a contract basis if 
necessary.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

In determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the examiner is hereby notified that only 
the verified stressor(s) or history 
detailed in the reports provided by the 
USASCURR and/or the VBA AMC may be relied 
upon, and this includes the record of a 
car accident in service.  If the examiner 
believes that PTSD is the appropriate 
diagnosis he/she must specifically 
identify which stressor(s) detailed in 
the USASCURR's and/or VBA AMC's report 
is/are responsible for that conclusion.  
If a psychiatric disorder(s) other than 
PTSD is/are diagnosed on examination, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
that any such disorder(s) is/are related 
to service on any basis, or if 
preexisting service, was/were aggravated 
thereby.

In making this determination, the 
examiner should consider the veteran's 
entire in-service and post-service 
medical history, as documented in the 
record.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

11.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
examination report(s) and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

12.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for PTSD and 
entitlement to a TDIU with application of 
Friscia v. Brown, 7 Vet. App. 294, 297 
(1994) and adjudication the intertwined 
issue of secondary service connection for 
glaucoma based upon aggravation.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
service connection for PTSD or entitlement to a TDIU, and may 
result in a denial(s).  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

